
	
		II
		110th CONGRESS
		1st Session
		S. 568
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 13, 2007
			Mr. Brownback introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To prohibit deceptive conduct in the rating
		  of video and computer games, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Truth in Video Game Rating
			 Act.
		2.DefinitionsIn this Act:
			(1)Content
			 ratingThe term content
			 rating means any rating of the content of a video or computer game
			 provided to notify an individual of content in such video or computer game that
			 may be offensive to an individual or may not be suitable for an individual of a
			 certain age, including such content as violence, graphic sex, nudity, or strong
			 language.
			(2)Hidden
			 contentThe term hidden
			 content means any playable content of a video or computer game that may
			 be disabled or blocked from a user of such game so that it can be accessed only
			 by inputting a code or command or by altering the software of such game with a
			 modification, patch, or similar tool, utility, or method.
			(3)Playable contentThe term playable content,
			 with respect to a video or computer game, means any scene, visual image, sound,
			 or word that a user of such game can access after installing the game on a
			 computer, console, telecommunication device, or similar technology.
			(4)Rating organizationThe term rating organization
			 means the Entertainment Software Ratings Board or any other independent
			 organization that assigns a content rating to a video or computer game.
			(5)Video or computer gameThe term video or computer
			 game means any product, whether distributed electronically or through a
			 tangible device, consisting of data, programs, routines, instructions,
			 applications, symbolic languages, or similar electronic information that
			 enables a user of such product to interact with a computer-controlled virtual
			 environment for entertainment purposes.
			3.Prohibition on deceptive ratings of video
			 games
			(a)Rating game only on partial
			 contentNotwithstanding any
			 other provision of law, effective 1 year after the date of the enactment of
			 this Act, a rating organization may not assign a content rating to any video or
			 computer game that is to bear a label containing such content rating when sold
			 or distributed in interstate commerce unless such rating organization has
			 reviewed the playable content of the video or computer game in its
			 entirety.
			(b)Withholding content for rating
				(1)In generalNotwithstanding any other provision of law,
			 effective 1 year after the date of the enactment of this Act, a person who
			 produces, sells, or otherwise distributes a video or computer game in
			 interstate commerce, may not withhold or hide any playable content of such
			 video or computer game from, or in any other manner fail to disclose any
			 playable content of such video or computer game to, a rating
			 organization.
				(2)Hidden
			 contentNotwithstanding any
			 other provision of law, effective 1 year after the date of the enactment of
			 this Act, a person who, in the course of obtaining a content rating, submits to
			 a rating organization a video or computer game that contains hidden content
			 shall provide such rating organization with the necessary codes or methods of
			 accessing such hidden content.
				(c)Gross mischaracterization of
			 content
				(1)In generalNotwithstanding any other provision of law,
			 effective 1 year after the date of the enactment of this Act, a rating
			 organization may not provide a content rating that grossly mischaracterizes the
			 content of a video or computer game.
				(2)Grossly mischaracterizeNot later than 1 year after the date of the
			 enactment of this Act, the Federal Trade Commission shall promulgate
			 regulations that define the term grossly mischaracterizes, as
			 such term is used in paragraph (1).
				4.Enforcement
			(a)Unfair or deceptive act or
			 practiceA violation of a
			 prohibition described in section 3 shall be treated as a violation of a rule
			 defining an unfair or deceptive act or practice described under section
			 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C.
			 57a(a)(1)(B)).
			(b)Actions by the Federal Trade
			 CommissionThe Federal Trade
			 Commission shall enforce the provisions of this Act in the same manner, by the
			 same means, and with the same jurisdiction, powers, and duties as though all
			 applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C.
			 41 et seq.) were incorporated into and made part of this Act.
			5.Study by the Government Accountability
			 Office
			(a)StudyNot later than 180 days after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 conduct a study to determine the following:
				(1)The efficacy of the Entertainment Software
			 Ratings Board ratings system in assigning appropriate content ratings to video
			 and computer games, including ratings for online or Internet-based
			 games.
				(2)Whether content ratings systems, like that
			 used by the Entertainment Software Ratings Board, should be
			 peer-reviewed.
				(3)Whether an independent content ratings
			 system, developed and administered by persons with no financial interest in the
			 video or computer game industry, would result in more accurate and effective
			 content ratings for video or computer games than the content rating system used
			 by the Entertainment Software Ratings Board.
				(4)The efficacy of a universal ratings system
			 for visual content, including films, broadcast and cable television and video,
			 and video or computer games.
				(b)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Comptroller General shall submit to Congress a
			 report on the findings of the study conducted pursuant to subsection (a). The
			 report shall contain recommendations regarding effective approaches to content
			 ratings that address the unique ratings challenges of online and Internet-based
			 video games.
			
